     Case 1:18-cv-11551-PGG Document 13 Filed 07/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANGEL ESMELIN PINEDA ROBLES,

                           Petitioner,                            ORDER

             - against -
                                                            18 Civ. 11551 (PGG)
Matthew Whitaker, Acting United States
Attorney, et al.,

                           Respondents.


PAUL G. GARDEPHE, U.S.D.J.:

               The petition in this action was dismissed as moot on June 19, 2019. (Dkt.

No. 12) The Clerk of Court is respectfully requested to close the case.

sDated:        New York, New York
       July 1, 2020
